Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 1 of 51

Fill in this information to identify your case: RECEIVED

. AND Fi ey
United States Bankruptcy Court for the: fr bak. Dy S
District of Nevada sna n 4 5
19 OCT 1 PA 3 02
Case number (# known): Chapter you are filing under:
Chapter 7 US. DALAT SY COURT
QO) Chapter 11 i vi VUURG

wm,
a

QO) Chapter 12 MARY A GSO: OuT CLERK |
Q chapter 13 - GebiMhis is an
amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

[Part 4: | Identify Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your CHRISTOPHER
government-issued picture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or LEONARD
passport). Middle name Middle name
Bring your picture THOMAS
identification to your meeting ——- Last name Last name
with the trustee.
Suffix (Sr., Jr, Il, HH) Suffix (Sr, Jr, I HI)
2. All other names you
have used In the last 8 First name First name
years
Include your married or Middie name Middie name
maiden names.
Last name Last name
First name First name
Middle name Middle name :
Last name Last name
3. Only the last 4 digits of
: , _ - 4 2 _ -
your Social Security XXX mx -_3 4° 8 2) XXX XX
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX XX XX — XX =
(ITIN)

ao nat sana anda

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 19-16375-mkn

Debtor 4 CHRISTOPHER LEONARD THOMAS

 

First Name Middie Name

Last Name

Doc 1 Entered 10/01/19 15:27:57 Page 2 of 51

Case number (# known)

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

W | have not used any business names or EINs.

 

 

About Debtor 2 (Spouse Only in a Joint Case):

QO | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN”

Business name

EIN

EN

 

 

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

818 BEAR GULCH COURT

 

 

 

 

Number Street

NORTH LAS VEGAS NV 89031
City State ZIP Code
CLARK

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

A) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C2] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

Q) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(| have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 

_ymenrecesasresssepeeremrncr nr ot
Debtor 1

Case 19-16375-mkn

CHRISTOPHER LEONARD THOMAS

Doc 1 Entered 10/01/19 15:27:57 Page 3 of 51

Case number (# known),

 

First Name

Middie Name

Last Name

rd the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed bya spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7

CJ Chapter 11
CJ Chapter 12
C) Chapter 13

CJ | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

0 | need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

WNo
UL) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
W No
CJ Yes. Debtor Relationship to you
District When Case number, if Known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM /DD/ YYYY
CINo. Go to line 12.
W Yes. Has your landlord obtained an eviction judgment against you?

2 No. Goto fine 12.

CJ Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 

 

 

 
‘Case 19-16375-mkn Doci1_ Entered 10/01/19 15:27:57 Page 4of 51

bebtor1 CHRISTOPHER LEONARD THOMAS

Case number (# known)

 

First Name Middle Name

 

Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smalt

business debtor, see
11 U.S.C. § 101(51D).

{Q No. Go to Part 4.

Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
OQ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Q No. tam not filing under Chapter 11.

LJ No. tam filing under Chapter 11, but |am NOT a small business debtor according to the definition in
the Bankruptcy Code.

UC) Yes. |am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Pare a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

(No
CL) Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
Case 19-16375-mkn

Debtor 1

CHRISTOPHER LEONARD THOMAS

 

First Name

Part 5:

Middie Name

Last Name

Doc 1 Entered 10/01/19 15:27:57 Page 5 of 51

Case number (# known)

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

dl | received a briefing from an approved credit

counseling agency within the 180 days before!
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit

*

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) iam not required to receive a briefing about

credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. |My physical disability causes me

to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C)} received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Chi certify that ! asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CQ) iam not required to receive a briefing about
credit counseling because of:

| have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Incapacity.

) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do So.

OC) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

ern oaenite

yea sence toetogr ste apace

pete ante aban TE

Rea os

 

 

Lecesetpae mega iee pmpeentens ee es

“pram
Case 19-16375-mkn

bento? CHRISTOPHER LEONARD THOMAS

Doc 1 Entered 10/01/19 15:27:57 Page 6 of 51

Case numbet # known)

 

First Name Middle Name

Last Name

| Parts | Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C2 No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

2 No. Go te line 16c.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

C2 No. | am not filing under Chapter 7. Go to line 18.

W Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

 

excluded and WI No
administrative expenses
are paid that funds will be QC) Yes
available for distribution
to unsecured creditors?
18. How manycreditorsdo 1-49 (J 1,000-5,000 (I 25,001-50,000
you estimate that you CQ] 50-99 CQ 5,001-10,000 © 50,001-100,000
owe? C 100-199 CJ 10,001-25,000 C) More than 100,000
U) 200-999
19. How much do you W $0-$50,000 CJ $1,000,001-$10 million C2] $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities

CJ $10,000,001-$50 million
(2 $50,000,001-$100 million
CJ $100,000,001-$500 million

(2 $50,001-$100,000
OU $100,001-$500,000
(2 $500,001-$1 million

(2 $1,000,001-$10 million
(2 $10,000,001-$50 million

CJ $0-$50,000
 $50,001-$100,000

(2 $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
C2 More than $50 billion

(2 $500,000,001-$1 billion
(2 $1,000,000,001-$10 billion

 

to be? © $100,001-$500,000 (2 $50,000,001-$100 million [2 $10,000,000,001-$50 billion
CJ $500,001-$1 million (2 $100,000,001-$500 million CJ More than $50 billion
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

Official Form 101

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

X_Mawaihvwsetd/ Lorna x
Signature of Debtor 1

09/20/2019
uM / DD /YYYY

 

 

Signature of Debtor 2

Executed on Executed on

MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 7 of 51

Debtor 1 CHRISTOPHER LEONARD THOMAS Case number uf known)

 

 

First Name Middie Name Last Name

F tt if |, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
or your attorney, If you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

 

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-16375-mkn Doci1 Entered 10/01/19 15:27:57 Page 8 of 51

better CHRISTOPHER LEONARD THOMAS

Case number (# known)

 

First Name Middie Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

x

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CJ No

W Yes \

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LJ No

Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
QO) No
Wd Yes. Name of Person JANEE' ALLEN

Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 09/20/2019 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone 702-266-7365 Contact phone
Cell phone Cell phone
Email address Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

serpemerghanense ates thn pasate
Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 9 of 51

Notice Required by 11 U.S.C. § 342(b) for
individuals Filing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or

household purpose.”

 

 

Chapter 7: Liquidation

 

$245 filing fee
$75 administrative fee

+ $15 trustee surcharge

 

 

 

The types of bankruptcy that are available to
individuals

Individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged. The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge. For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 10 of 51

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs.

If your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly Income (Official Form 122A—1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form
122A—2).

If your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 122A—2). The calculations on
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. If a
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

If you are an individual filing for chapter 7 bankruptcy,
the trustee may seil your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic. To exempt property,
you must list it on Schedule C: The Property You Claim
as Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

Chapter 11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

 

Chapter 11 is often used for reorganizing a business,
but is alSo available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 11 of 51

 

Read These Important Warnings

Because bankruptcy can have serious long-term financial and legal consequences, including ioss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a resuit of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. If you file without an attorney, you are still responsible for knowing and

following aij of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

 

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

After you make ail the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term Secured debts.

page 3

Best Case Bankruptcy

 

pareaansipiegtens asthe hte eo mE
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 12 of 51

 

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires that
you promptly file detailed information about your
creditors, assets, liabilities, income, expenses and
genera! financial condition. The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the
Bankruptcy Rules, and the focal rules of the court.

For more information about the documents and
their deadlines, go to:
http: //www.uscourts.gov/bkforms/bankruptcy. form

s.htmprocedure.

 

 

 

Bankruptcy crimes have serious consequences

If you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury—either orally or in writing—in
connection with a bankruptcy case, you may be
fined, imprisoned, or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

A married couple may file a bankruptcy case
together—called a joint case. If you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html

In Alabama and North Carolina, go to:
http://www.uscourts.gov/FederalC ourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDebtCounselors.aspx.

 

 

If you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 13 of 51

Fill in this information to identify the case:

 

 

Debtor 1 CHRISTOPHER LEONARD THOMAS

First Name Middle Name Last Name
Debtor 2
(Spouse, #f filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number Chapter 7
(if Known)

 

 

Official Form 119

Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12115

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

*« — whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.): ;
. whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
* — whether your debts will be eliminated or discharged in a case under the Bankruptcy Code:

* whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
* — what tax consequences may arise because a case is filed under the Bankruptcy Code;

e whether any tax claims may be discharged; :
¢ — whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
e how to characterize the nature of your interests in property or your debts; or

* — what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer JANEE ALLEN has notified me of any maximum allowable fee before preparing any document
for filing or accepting any fee.

Anuar LCN arweece = Date September 20, 2019
Signature of Debtor 1 acknowledging receipt of this notice MM/DD /YYYY

 

 

 

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 1

Software Copyright (c} 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

ernest cnr peters NO rtp A MEY Nh ate Hee, pete Meee tg antencpigat«Aaatma Seige
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 14 of 51
Debtor1 CHRISTOPHER LEONARD THOMAS Case numbet (if known)

 

 

Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | declare that:

* lama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer:

° lor my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b): and

* — if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

JANEE ALLEN

Printed name Title, if any Firm name, if it applies
P.O. BOX 570422

LAS VEGAS, NEVADA 89157 702-716-4170
Number, Street, City, State & ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

/ :
f¥ Voluntary Petition (Form 101) [¥) Schedule | (Form 1061) [_) Chapter 11 Statement of Your Current Monthly
: . | Income (Form 122B)
iv Statement About Your Social Security Numbers iv) Schedule J (Form 106J) Co
Form 121 | Chapter 13 Statement of Your Current Monthi
( ) Iv Declaration About an Individual Debtor's Schedules ~~ Ineoone and Calculation of Commitment Period
{¥’ Your Assets and Liabilities and Certain Statistical (Form 106Dec) (Form 122C-1)

Information (Form 106Sum
m ( ) Statement of Financial Affairs (Form 107)

o]

Chapter 13 Calculation of Your Disposable Income

Statement of Intention for Individuals Filing Under (Form 122C-2)
Schedule C (Form 106C) Chapter 7 (Form 108)

Schedule A/B (Form 106A/B)

<5)
x]

Application to Pay Filing Fee in Installments (Form

Vv.
Vv
Iv. Schedule D (Form 106D) {¥ Chapter 7 Statement of Your Current Monthly 103A)
PZ Schedule E/F (Form 106E/F) Income (Form 122A-1) [ Application to Have Chapter 7 Filing Fee Waived
Fv Schedule G (Form 1086) a ree Ht ee

, ~ PP) [iv A list of names and addresses of all creditors
vi Schedule H (Form 106H) iv Chapter 7 Means Test Calculation (Form 122A-2) (creditor or mailing matrix)

[¥ Other FORMS 119 & 2800

 

     
 

Bankruptcy petition preparer ig) ang give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents

atfire and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

§46-17-1770 Date September 20, 2019

 

ure X bankruptcy petition Preparer or officer, principal, Social Security number of person who signed MM/DD/YYYY
nsible Serson, or partner

ANEE ALQEN

ee) name

ee)

Date September 20, 2019

 

Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed MMI/DD/YYYY
responsible person, or partner

 

Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

rrcreptemencmmtnnnn een rts
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 15 of 51

B2800 (Form 2800) {12/15}

United States Bankruptcy Court
‘ District of Nevada :

Inre _CHRISTPHER LEONARD THOMAS Case No.
Debtor(s) Chapter 7

 

 

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition, HE US.C.§110d)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that 1 i
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one vear before the filing of the bankruptcy petition, or agreed to
be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as follows:

For document preparation services | have agreed toaccept. $ 200.00

Prior to the filing of this statement Ihave received $ 200.00

BalanceDue ss - 7 $ 0.00
2. I have prepared or caused to be prepared the following documents (itemize):

and provided the following services (itemize):

 

3. The source of the compensation paid to ine was:
f¥ Debtor L. Other (specify):

4. The source of compensation to be paid to me ts:
[¥ Debtor Other (specify):

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy

case except as listed below:
rm 4
~ ( ’ :

Signature

 
    
  
  

SOCIAL SECURITY NUMBER

XXX-XX-XXXX September 20, 2019
Social Security number of bankrupteyv Date
petition preparer*

JANEE ALIEN P.O. BOX 570422

LAS VEGAS, NEVADA 89157
Printed name and title. 1f any. of Address

Bankruptcy Petition Preparer

*If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer. principal. responsible person
or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

A bankruptcy petition preparer's failure to comply with the provisions of title 1] and the Federal Rules of Bankruptcy Procedure may
result in fines or imprisonment or both. U1 U.S.C. § 110; IS USC. § 156,

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 16 of 51

Fill in this information to identify your case:

 

 

 

Debtor 1 CHRISTOPHER LEONARD THOMAS

: First Name Middle Name Last Name
| Debtor 2

(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number
(if known) O) Check if this is an
: : amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B $ 0.00

1b. Copy line 62, Total personal property, from Schedule A/B........... cece cee cee tee renee re rete te tee cae en ieee tre eentaeenees $ ss 12,005.88

 

1c. Copy line 63, Total of all property on Schedule A/B.....0.. eee ieee re entre eeee tit eeeesentatinens secrete $ —_—__s 12,005.88

Summarize Your Liabilities

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 23,134.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oe $ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EV... $ 33,676.00

Your total liabilities |$ 56,810.00
Summarize Your Income and Expenses

4. Schedule I: Your income (Official Form 1061)

Copy your combined monthly income from line 12 of SChedule foo... ee tet te eter eter ceer tetas $ Aj 514.15
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule Joo... ccc ec i ee eee ee eter neee ces $ 2,185.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
O_ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

@ Yes
7. What kind of debt do you have?

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 

 

 

omnprcgenegsgton srs
Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 17 of 51

Debtor? CHRISTOPHER LEONARD THOMAS Case number (if known)

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2,097.50

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $e 0,00.
9d. Student loans. (Copy line 6f.) $0.00

Ye. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

9g. Total. Add lines 9a through 9f.

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy

InER REGEN BER E E  e  amepROD

 

eapersgesouyen ce pen tarycreeere ees
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 18 of 51

 

Fill in this information to identify your case and this filing:

 

Debtor 1 CHRISTOPHER LEONARD THOMAS
: First Name Middie Name Last Name
Debtor 2

 

: (Spouse, ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number 0 Check if this is an
: amended filing

 

Official Form 106A/B
Schedule A/B: Property 12115

 

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

ium” Describe Each Residence, Building, Land, or Other Rea! Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

a No. Go to Part 2.
01 Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

0 No

B ves

3.1 Make. HYUNDAI Who has an interest in the property? Check one Do nat deduct secured claims or exemptions. Put

. TT the amount of any secured claims on Schedule D:
Model: SONATA WF pebtor 1 only Creditors Who Have Claims Secured by Property.
Yer: 2017) C1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 70,000 OD) Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: C1 At teast one of the debtors and another
O check if this is community property a. $10,1 22.00 $10,1 22.00
(see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

MNo
O Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for 10.122.00
pages you have attached for Part 2. Write that number here................ccsssssssscssssecsssessesseessseuseesseanvaneseetesteees => $10, 0

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy

Lear pga asa eto

ayrnancpaenyieegenetimerenratrserntceisans sweeney aon Met

 

 

 

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 19 of 51
Debtor1 CHRISTOPHER LEONARD THOMAS Case number (if known)

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

ONo
W vYes. Describe...

 

[ MISC HOUSEHOLD FURNITURE $400.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
O No

W Yes. Describe...

 

 

| CELLPHONE LAPTOP | $100.00

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

BNo
O Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks, carpentry tools;
musical instruments

HNo
O Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

BNo
O Yes. Describe.....

11, Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

O No
Ml Yes. Describe.....

[CLOTHING s—“—=‘“s‘“‘CTTTTTCd@d $300.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

BNo
O Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

BENo
O Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
B No
O Yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that murmber Mere... ccc scssessseeeesnseeeneeesesessneusneasvansansnenseuseeaeens $800.00

 

 

 

i7ue-ea Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy

 

aroma tenet Pag

 

 

seme ag
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 20 of 51
Debtor1 CHRISTOPHER LEONARD THOMAS Case number (if known)

claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, ina safe deposit box, and on hand when you file your petition

ONo

Cash enna S20,00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

CONo
Meson Institution name:
17.1. CHECKING BANK OF AMERICA $75.00

 

 

17.2. SAVINGS BANK OF AMERICA $7.88

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

B No

O yes Institution or issuer name:

19. Non-publiicly traded stock and interests in incorporated and unincorporated businesses, including an interest in anLLC, partnership, and
joint venture

Bi No

Yes. Give specific information about them...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Hino
C1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

ONo

Wl Yes. List each account separately.
Type of account: Institution name:

401K FIDELITY _ $981.00

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

Mino
OW ves. oo. Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

BNno
Oves........... Issuer name and description.

24. interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), S29A(b), and 529(b)(1).

Bno
Oyes........... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www. besicase.com Best Case Bankruptcy

prossusnringsen

 

 

 

 

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 21 of 51
Debtor1 CHRISTOPHER LEONARD THOMAS Case number (if known)

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BNo

Cl Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

B No
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

BNo
O Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
HB No

O Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Bno
C1 Yes. Give specific information...

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Hino
C1 Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA), credit, homeowner's, or renter’s insurance

Hino

(J Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
{f you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

B No
C1 Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Hino
(Yes. Describe each claim.........

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
O Yes. Describe each claim.........

35. Any financial assets you did not already list
Bno
Yes. Give specific information..

Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 22 of 51

Debtor1 CHRISTOPHER LEONARD THOMAS Case number (if known)

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

 

 

 

 

 

 

 

 

 

 

for Part 4. Write that MUMbEer Nere.........sscecsssssssssceccccssssstsssecnsseenensorstssesssecssesssssonsssataesusnossnancsceuecrsecseesenstsessnes $1,083.88
Pete Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.
37, Do you own or have any legal or equitable Interest in any business-related property?
a No. Go to Part 6.
O Yes. Go to line 38.
Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
\f you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
BB No. Goto Part 7.
O Yes. Goto line 47.
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
B No
O Yes. Give specific information.........
54. Add the dollar value of all of your entries from Part 7. Write that number here ............:cscscceceserercseeee $0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, lime 2 oo... cessssssssssscneseessesssnessesnsesessernecesasscenensensaeesuecessassessessesseceseastsnssesanaesesenes _ _ $0.00
56. Part 2: Total vehicles, line 5 ____ $10,122.00
57. Part 3: Total personal and household items, line 15 $800.00
58. Part 4: Total financial assets, line 36 $1,083.88
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... Copy personal property total

$12,005.88

$12,005.88

 

63. Total of all property on Schedule A/B. Add line 55 + line 62

 

$12 05.88

 

 

Official Form 106A/B Schedule A/B: Property
Software Copyright (c) 1996-2019 Best Case, LLC - waw.bestcase. com

page 5
Best Case Bankruptcy
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 23 of 51

Fill in this information to identify your case:

 

 

Debtor 1 CHRISTOPHER LEONARD THOMAS

| First Name Middle Name Last Name
Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number
{if known) : O Check if this is an
: amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4g

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a flaw that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

GERSEEE Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
@ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
O1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current vaiue of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that tists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
2017 HYUNDAI SONATA 70,000 miles $10,122.00 $0.00 Nev. Rev. Stat. § 21.090(1)/(f)

 

Line from Schedule A/B: 3.1

O 100% of fair market value, up to
any applicable statutory limit

 

MISC HOUSEHOLD FURNITURE $400.00 wf $400.00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 6.1

 

O 400% of fair market value, up to
any applicable statutory limit

 

Line from Schedule A/B: 7.1

 

QO 100% of fair market value, up to
any applicable statutory limit

 

CLOTHING $300.00 m $300.00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 11.1

 

QD 100% of fair market value, up to
any applicable statutory limit

 

 

 

Cash $20.00 $20.00 Nev. Rev. Stat. § 21.090(1)(z)
Line from Schedule A/B: 16.1

 

OC 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Ciaim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 24 of 51

 

 

Debtor? CHRISTOPHER LEONARD THOMAS Case number (if known)
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
CHECKING: BANK OF AMERICA $75.00 & $75.00 Nev. Rev. Stat. § 21.090(1)(z)

 

 

Line from Schedule A/B: 17.1

O 100% of fair market value, up to
any applicable statutory limit

 

SAVINGS: BANK OF AMERICA $7.88 $7.88 Nev. Rev. Stat. § 21.090(1)(z)
Line from Schedule A/B: 17.2 -

 

O 100% of fair market value, up to
any applicable statutory limit

 

401K: FIDELITY $981.00 a $981.00 Nev. Rev. Stat. § 21.090(1 )(r)
Line from Schedule A/B: 21.1

 

O 100% of fair market value, up to
any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

 

 

 

 

 

 

 

@ No
O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 25 of 51

Fill in this information to identify your case:

 

 

 

: Debtor 1 CHRISTOPHER LEONARD THOMAS

: First Name Middle Name Last Name
Debtor 2

(Spouse ff, filing) First Name Middie Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

_Case number
+ (if known)

 

(] Check if this is an
amended filing

 

 

Official Form. 106D
Schedule D: Creditors Who Have Claims Secured by Property 12115

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. if more space é
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case :
number (if known).

1. Do any creditors have claims secured by your property?
CI] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
@ Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

; Col it umn C :
2. List all secured claims. !f a creditor has more than one secured claim, list the creditor separately olumnn A Column B Column ‘
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured :
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion E
value of collateral. claim If any ;
24 HYUNDAI MOTOR :
| FINANCE Describe the property that secures the claim: $23,134.00 $10,122.00 $13,012.00 :
Creditors Name * | 2017 HYUNDAI SONATA 70,000
HYUNDAI MOTOR miles
FINANCE
10550 TALBERT AVE As of the date you file, the claim is: Check all that
Fountain Valley, CA ne
ountain Valley, | Contingent
92708-6031
Number, Street, City, State & Zip Code oO Unliquidated
| Disputed :
Who owes the debt? Check one. Nature of lien. Check all that apply. f
a Debtor 1 only Dan agreement you made (such as mortgage or secured i
O bebtor 2 only car loan) :
CI Debtor 41 and Debtor 2 only 0 Statutory lien (such as tax lien, mechanic's lien) ‘
TD atteast one of the debtors and another =O Judgment lien from a lawsuit :
D Check if this claim relates to a i Other (including a right to offset) F
community debt :
Date debt was incurred 08/04/2019 Last 4 digits of account number
Add the dollar value of your entries in Column A on this page. Write that number here: _ $23,134. 0 |
If this is the last page of your form, add the dollar value totals from all pages. :
Write that number here: : $23,134.00

 

GENZE List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any :
debts in Part 1, do not fill out or submit this page. :

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-16375-mkn

Doc 1

Fill in this information to identify your case:

 

Entered 10/01/19 15:27:57

Page 26 of 51

 

 

Debtor 1 CHRISTOPHER LEONARD THOMAS
: First Name Middle Name Last Name
| Debtor 2

First Name Middie Name Last Name

(Spouse if, filing)
: United States Bankruptcy Court for the:

_Case number

DISTRICT OF NEVADA

 

 

| (if known)

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possibile. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the

 

 

1 Check if this is an

amended filing

12/15

wepogeigiomemanpanmummn spent

left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your

name and case number {if known).

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

Bo. Go to Part 2.
0 yes.

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

CI No. You have nothing to report in this part. Submit this form to the court with your olher schedules.

a Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority

unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more :

than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2. :
Total claim :
44 AZTEC AUTO SALES Last 4 digits of account number $9,056.00 :
Nonpriority Creditor's Name :
3275 E SAHARA AVE When was the debt incurred? 07/19/13 :
Las Vegas, NV 89104 L
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only 0 Contingent
D1 Debtor 2 only 0 Unliquidated
DO) Debtor 1 and Debtor 2 only 0 Disputed
D Ai least one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is for a community O) student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no DO debts to pension or profit-sharing plans, and other similar debts
Dyes a Other. Specify COLLECTION
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 53130 Best Case Bankruptcy
Case 19-16375-mkn
Debtor 1 CHRISTOPHER LEONARD THOMAS

42 | BOX CANYON PRIMARY CARE

 

 

Doc 1 Entered 10/01/19 15:27:57 Page 27 of 51

Case number (if known)

 

 

 

rece hanya neater

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number $55.00
Nonpriority Creditors Name oo
2647 BOX CANYON DR When was the debt incurred? 09/07/2016
Las Vegas, NV 89128
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M bebtor 1 only O Contingent
D1 Debtor 2 only D unliquidated
CJ Debtor 1 and Debtor 2 only oO Disputed
C1 Atleast one of the debtors and ancther Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community CJ student toans
debt C obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? feport as priority claims :
BM No CI Debts to pension or profit-sharing plans, and other similar debts :
C] ves M@ other. Specify MEDICAL BILL :
: 43 COX COMMUNICATIONS Last 4 digits of account number $1,397.00 :
Nonpriority Creditor's Name
COX COMMUNICATIONS When was the debt incurred?
PO BOX 79175
Phoenix, AZ 85062 :
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply :
Who incurred the debt? Check one. :
BF pebtor 1 only 0 Contingent :
CJ Debtor 2 only Oo Unliquidated :
€ Debtor 1 and Debtor 2 only oO Disputed :
C1 atteast one of the debtors and another Type of NONPRIORITY unsecured claim: :
CJ Check if this claim is for a community CJ student toans :
debt D obligations arising out of a separation agreement or divorce that you did not ;
Is the claim subject to offset? report as priority claims :
a No D pebts to pension or profit-sharing plans, and other similar debts :
e
C] ves WW other. Specify COLLECTION :
CREDIT ACCEPTANCE CORP Last 4 digits of account number _ $8,924.00 i
Nonpriority Creditors Name :
P.O. BOX 5070 When was the debt incurred? 07/03/2016 i
Southfield, MI 48086-5070 :
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply :
Who incurred the debt? Check one. :
® Debtor 1 only Oo Contingent :
C1 Debtor 2 only oO Unliquidated :
D Debtor 1 and Debtor 2 only Oo Disputed :
CJ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community (1 student loans
debt C obligations arising out of a separation agreement or divorce that you did not
ig
Is the claim subject to offset? report as priority claims
|_| No C) Debts to pension or profit-sharing plans, and other similar debts
Oves MH other. Specity COLLECTION
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of §
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 19-16375-mkn
Debtor1 CHRISTOPHER LEONARD THOMAS

 

DEPT OF ED/NAVIENT

Nonpriority Creditor's Name
DEPT OF ED/NAVIENT
P.O. BOX 9635

Wilkes Barre, PA 18773
Number Street City State Zip Code

Who incurred the debt? Check one.

WH pebtor 1 only

C1 Debtor 2 only

OQ] Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

(1 Check if this claim is for a community
debt

Is the claim subject to offset?
LN)
C1 Yes

Doc 1 Entered 10/01/19 15:27:57 Page 28 of 51

Case number (if known)

 

Last 4 digits of account number

 

When was the debt incurred? 11/15/2016

 

As of the date you file, the claim is: Check all that apply

O Contingent

C1 unliquidated

C1 Disputed

Type of NONPRIORITY unsecured claim:
C1 student toans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify COLLECTION

 

 

 

46 | DESERT RADIOLOGIST

Nonpriority Creditors Name
DESERT RADIOLOGIST
PO BOX 3057

Indianapolis, IN 46206
Number Street City State Zip Code

Who incurred the debt? Check one.

 

@ pebtor 1 only

C1 Debtor 2 only

(1 Debtor 1 and Debtor 2 onily

C1 At least one of the debtors and another

(1 Check if this claim is for a community

Last 4 digits of account number $53.00

When was the debt incurred? 02/26/2015

 

As of the date you file, the claim is: Check all that apply

D0 Contingent
C1 unliquidated

0 Disputed
Type of NONPRIORITY unsecured claim:
C1 Student loans

 

 

debt C1 obligations arising out of a separation agreement or divorce that you did not

Is the claim subject to offset? report as priority claims

Hino C1 Debts to pension or profit-sharing plans, and other similar debts

TEMPOE LLC Last 4 digits of account number $27.00

 

 

Nonprionty Creditor's Name
1750 ELM STREET STE 1200

Manchester, NH 03104
Number Street City State Zip Code

Who incurred the debt? Check one.

 

a Debtor 1 only

C1 Debtor 2 only

CQ Debtor 1 and Debtor 2 only

C1 At teast one of the debtors and another

C1 Check if this claim is for a community

When was the debt incurred? 10/29/2018

As of the date you file, the claim is: Check all that apply

0 Contingent
OD untiquidated

O Disputed
Type of NONPRIORITY unsecured claim:
C1 student loans

 

 

debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? teport as priority claims
Mino C1 Debts to pension or profit-sharing plans, and other similar debts
(1 Yes BB other. Specify COLLECTION
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of §

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

sete
Case 19-16375-mkn
Debtor 1 CHRISTOPHER LEONARD THOMAS

Doc 1 Entered 10/01/19 15:27:57 Page 29 of 51

Case number (if known)

 

 

 

 

UMC Last 4 digits of account number
Nonpriority Creditor's Name
UMC When was the debt incurred? 09/26/2016

 

1800 WEST CHARLESTON AVE

Las Vegas, NV 89102
Number Street City State Zip Code

Who incurred the debt? Check one.

As of the date you file, the claim is: Check alt that apply

a Debtor 1 orily
D Debtor 2 only
D Debtor 1 and Debtor 2 only

D Contingent
| Unliquidated

D Disputed
Type of NONPRIORITY unsecured claim:

D student loans

D At least one of the debtors and another

O Check if this claim is for a community

debt D Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims

Mino D Debts to Pension or profit-sharing plans, and other similar debts

O ves M other. Specity MEDICAL BILL

 

 

GEER List Others to Be Notified About a Debt That You Already Listed

§. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already fisted in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

AARGON AGENCY INC
AARGON AGENCY INC

3025 W SAHARA AVE 89102

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.8 of (Check one): D) Part 1: Creditors with Priority Unsecured Claims

@ part 2: Creditors with Nonpriority Unsecured Claims

 

sevcwieryeamengspninecrine sige O08 EE ts REINS saying mapas c ak agate

'

Las Vegas, NV 89102

Name and Address

AFNI, INC.

AFNI, INC.

P.O. BOX 3097
Bloomington, IL 61702

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.3 of (Check one): D) Part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

ARMADA COR

ARMADA

93 EASTMONT AVE #100
East Wenatchee, WA 98802

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.2 of (Check one): D Part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

PLUS FOUR INC

PLUS FOUR INC

P.O. BOX 95846

Las Vegas, NV 89193-5846

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): D Part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistica! reporting purposes only. 28 U.S.C. §159. Add the amounts for each

Name and Address
SECURITY CREDIT
SECURITY CREDIT
2623 W OXFORD LOOP
Oxford, MS 38655

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.7 of (Check one): D Part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

 

type of unsecured claim.

6a. Domestic support obligations 6a. $

Total
claims

Official Form 106 E/F

 

Total Claim

 

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 4 of §

Best Case Bankruptcy
Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 30 of 51

 

 

ahem realy atm nye anRe I!

 

 

 

 

 

 

Debtor1 CHRISTOPHER LEONARD THOMAS Case number (if known)
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00 i
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00 ;
6e. Total Priority. Add lines 6a through 6d. Ge. $ 0.00 ;
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims é
from Part 2 6g. Obligations arising out of a separation agreement or divorce that :
you did not report as priority claims 6g. $ 0.00 :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00 :
6i. Other. Add all oth iori d claims. Wri i :
i here all other nonpriority unsecured claims. Write that amount 6i $ 33,676.00
6j. Total Nonpriority. Add lines 6f through 6i. Gj. $ 33,676.00 £
cotnncnnnceeecennn te OOM :
i
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page § of § :
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy :
i
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 31 of 51

Fill in this information to identify your case:

 

 

[Debtor 1 CHRISTOPHER LEONARD THOMAS
: First Name Middle Name Last Name
Debtor 2

 

! (Spouse ff, filing) First Name Middie Name Last Name

: United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

_ Case number
| known) (1 Check if this is an
: amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
WI No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
OQ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B-Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or fease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases. ‘

RCE HL NAOT

sespeetonaaneanmnny Sones aM ES,

aneanenent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code
2.1
Name
Number Street
City State ZIP Code
2.2
Name
Number Street
City State ZIP Code
2.3
Name
Number Street
City State ZIP Code
2.4
Name
Number Street
City State ZIP Code
25
Name
Number Street OO oo
City State ZIP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 32 of 51

Fill in this information to identify your case:

 

 

 

Debtor 1 CHRISTOPHER LEONARD THOMAS

First Name Middle Name [ast Name
Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number
(i known) : O Check ff this is an
: i amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 12115

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

Bi No
O ves

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Bi No. Go to line 3.
C1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1 CI Schedule D, line
Name Ci Schedule E/F, line
C1 Schedule G, line
Number Street
City State ZIP Code
3.2 anaes eecenrraerennenenee net ettencenee nen ae eae onnnaan . Oo Schedule D, line aa scieecotarenennenennesenes
Name O) Schedule E/F, line _
(Schedule G, tine
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

1 NM SNM MEST RETIN EINE ty

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 33 of 51

 

| Fill in this information to identif

| Debtor 1 CHRISTOPHER LEONARD THOMAS

 

Debtor 2
| (Spouse, ff filing)

 

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number oe Check if this is:
_ (if known) _ 0 Anamended filing

| CJ A supplement showing postpetition chapter
13 income as of the following date:

Official Form 1061 M7 DD
Schedule I: Your Income 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you afe separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job, Empl t stat @ Employed 0 Employed
attach a separate page with mptoyment status
information about additional C1 Not employed 0 Not employed
employers. .
Occupation SALESMAN

 

Include part-time, seasonal, or
self-employed work. Employer's name BOB'S DISCOUNT FURNITURE |

Occupation may include student Employer’s address 510 STEPHANIE STREET
or homemaker, if it applies. Henderson, NV 89014

 

How long employed there? 8 MONTHS

GENRE Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2,272.29 $ NIA
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ NIA
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 2,272.29 $ NIA

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 34 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 CHRISTOPHER LEONARD THOMAS Case number (if known)
For Debtor 1 For Debtor 2 or
non-filing spouse
Copyline4here 4. $ 2,272.29 $ N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$ 285.55 $ “NIA
5b. Mandatory contributions for retirement plans Sb. §$ 0.00 $ NIA
Sc. Voluntary contributions for retirement plans Sc. §$ 0.00 $ NA
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ NIA
5e. Insurance Se. §$ 472.59 $ N/A
5f. Domestic support obligations 5. S$) 0.00 $- NIA
5g. Union dues 5g. $ 0.00 8 $ N/A
5h. Other deductions. Specify: Sh.+ $ 0.00 + $ NIA
6. Add the payroll deductions. Add lines 5a+5b+5c+5d +5e+5f+5g+5h. 6. §$ 758.14 $ NIA
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7, $ 1,514.15 $ NIA
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total

monthly net income. 8a.  §$ 0.00 $ NIA
8b. Interest and dividends 8b. $ 0.00 8 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent — Oe OO

regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c. §$ 0.00 $ NIA
8d. Unemployment compensation 8d. §$ 0.00 $ NIA
8e. Social Security 8e. §$ 0.00 «6$ NIA
8f. Other government assistance that you regularly receive -

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: Sf S$ 0.00 $ NEN
8g. Pension or retirement income a. $ 000 8 NIA.
8h. Other monthly income. Specify: - 8+ $ _—s« 0,00 + $ NA

9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9 1$ 000) $ NAL
10. Calculate monthly income. Add line 7 + line 9. 10.|$ 1,514.15/+'$ N/A |= $ 1,514.15

 

 

 

 

 

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 11. +$ 0.00

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data. if it

applies 12.| $_ 1,51 4.15,

 

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

a No.

 

Ol Yes. Explain: [

Official Form 106! Schedule I: Your income page 2

i Here: ELITE RSH MAP BS

Le sscnrgregn mers

eseenyans ep aanehe 28" ESE A NOL ag

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 35 of 51

   

Fill in this information to identify your case:

Debtor 1 _CHRISTOPHER LEONARD THOMAS Check if this is:
C] Anamended filing

C] A supplement showing postpetition chapter
13 expenses as of the following date:

 

Debtor 2
_ Spouse, if filing)

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA MM/DD/YYYY ~

 

_ Case number
: (ft known)

 

Official Form 106J
Schedule J: YourExpenses __ 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for ‘supplying correct _
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

 

Describe Your Household

 

1. Is this a joint case?

Hi No. Go to line 2.
Cl] Yes. Does Debtor 2 live in a separate household?

ONo
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? ME No

Do not list Debtor 1 and D Yes. Fill out this information for Dependent’s relationship to Dependent’s Does dependent

Debtor 2. each dependent.............. Debtor 1 or Debtor 2 age live with you?

     

Do not state the ONo
dependents names. C] Yes

 

 

 

3. Do your expenses include MNo
expenses of people other than gO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your income
(Official Form 1061.) “pan, Our expenses

   

4. The rental or home ownership expenses for your residence. Include first mortgage 0
payments and any rent for the ground or lot. 4. $ 600.0

 

If not included in line 4:

 

 

 

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter's insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ _ ___0.00
5. Additional mortgage payments for your residence, such as home equity loans 5 $ 0.00

Official Form 106J Schedule J: Your Expenses page 1

 

onsen tenet ryan cement

 

 

mmptorninnen smn Non i “peta etiett
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 36 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor! CHRISTOPHER LEONARD THOMAS Case number (if known)
6. Utilities:
6a. Electricity, heat, natural gas 6a. $ 0.00
6b. Water, sewer, garbage collection 6b. §$ 0.00
6c. Telephone, ceili phone, internet, satellite, and cable services 6c. $ 130.00
6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies "7. § 300.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 0.00
10. Personal care products and services 10. $ 0.00
11. Medical and dental expenses 11. $ 0.00
12. Transportation. Include gas, maintenance, bus or train fare.
Do not | include car payments, 12. $ 270.00,
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.60
14, Charitable contributions and religious donations 14. $ 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 285.00
15d. Other insurance. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 600.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17¢. Other. Specify. 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule J, Your income (Official Form 106). 18 S$ 0.00
19. Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule [: Your Income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: 21, +h 0.00
22. Calculate your monthly expenses .
22a. Add lines 4 through 21. $ 2,185.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 2,185.00
23. Calculate your monthly net income.
23a. Copyline 12 (your combined monthly income) from Schedule |. 23a. $ 1,514.15
23b. Copy your monthly expenses from line 22c above. 23b. -$ 2,185.00
c. Subtract your monthly expenses from your monthly income.
* The resue is your monthly net income. ’ 23. | $ 670.85
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?
Bno.
O Yes. | Explain here:
Official Form 106J Schedule J: Your Expenses page 2

 

peg OE CORNEA HIT

 

age peng TEN NE IN NEE PMR RES fi PS RNR YM
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 37 of 51

Fill in this information to identify your case:

 

Debtor 1 CHRISTOPHER LEONARD THOMAS
First Name Middie Name ” Last Name
Debtor 2

 

| (Spouse if, filing) First Name Middie Name Last Name

  

nited States Bankruptcy Court forthe: DISTRICT OF NEVADA

| (if known) (1) Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 4218

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

O) No

M Yes. Name ofperson JANEE ALLEN Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

x uo Z LL Apia E x
CHRISTOPHE

EONARD THOMAS Signature of Debtor 2
Signature of Debtor 1

Date September 20, 2019 Date

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

agg ce NER

reawerees tere See pte

on seta

seepage ine one

 
Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 38 of 51

Fill in this information to identify your case:

 

 

_Debtor 1 CHRISTOPHER LEONARD THOMAS

i First Name Middle Name Last Name
: Debtor 2

: (Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number :
{if known) ( Check if thisis an
: : amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

LEER Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

@ married
C] Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

H No

C1 Yes. List all of the places you lived in the last 3 years, Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

@ No
{1 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

[1] No .
@ Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until gy Wages, commissions, $23,363.80 1 Wages, commissions,

the date you filed for bankruptcy: bonuses, tips

bonuses, tips

CJ Operating a business C) Operating a business

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Le UM ALE HRP oman bem RELA MMO ERR

 

 

 
Case 19-16375-mkn

Doc 1

Debter1 CHRISTOPHER LEONARD THOMAS

Entered 10/01/19 15:27:57 Page 39 of 51

 

Debtor 1

ources of income
heck all that apply.

Gross income
(before deductions and
exclusions)

Case number (if known)

 

Debtor 2

Sources of income
Check all that apply.

?
Gross income
(before deductions
and exclusions)

 

For last calendar year: B wa igs $9,005.21 Ow. issi
ges, commissions, ,005. ‘ages, commissions,
(January 1 to December 31, 2018 ) bonuses, tips bonuses, tips
oO Operating a business C] Operating a business
For the calendar year before that: @ Wages, commissions, $0.00 1 Wages, commissions,

(January 1 to December 31, 2017 )

bonuses, tips

Cl Operating a business

bonuses, tips

C) Operating a business _

 

§. Did you receive any other income during this year or the two previous calendar years?
Include rcome regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

M@ No
Ol Yes. Fill in the details.
Debtor 2

Sources of income
Describe below.

Debtor 1
Sources of income
Describe below.

Gross income
(before deductions
and exclusions)

Gross income from
each source

(before deductions and
exciusions)

GEREH List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
{] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
individual primarily for a personal, family, or household purpose.” ,

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
C1 No. Go toline 7.

C] yes _ List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M@ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

M No.
Oo Yes

Go to line 7.

List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright {c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

reer et eo

Dirresmeanier nc cenayny TRIN type mn

 
Case 19-16375-mkn Doc1 _ Entered 10/01/19 15:27:57 Page 40 of 51

Debtor1 CHRISTOPHER LEONARD THOMAS Case number (if known)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.

M No
O Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

B No
O Yes. List all payments to an insider

insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody

modifications, and contract disputes.

B No
Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case

Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

HB No. Go toline 11.
0 Yes. Fill in the information betow.

Creditor Name and Address Describe the Property Date Value of the

property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

@ No
O Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?
B® No
O Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
H No
O Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2019 Best Case, LLC - ww. bestcase.com Best Case Bankruptcy

NCO enero rmreacM Reman team

oe mpi cupannenny eRe

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 41 of 51

Debtor1 CHRISTOPHER LEONARD THOMAS Case number (i known)

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

@ No

O Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed
Charity’s Name
Address (Number, Street, City, State and ZIP Code}
GEM List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling? :

M@ No

C} Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred Include the amount that insurance has paid. List pending SS lost

insurance claims on line 33 of Schedule A/B: Property.
List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
O No

M™ Yes. Fill in the details.
Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You
~ JANEE ALLEN BANKRUPTCY PREPARER FEE 09/15/2019 $200.00

P.O. BOX 570422

Las Vegas, NV 89157

allensdocservice@gmail.com

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.
M@ No
OQ) Yes. Fill in the details.
Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

H No

OQ) Yes. Fill in the details.

Person Who Received Transfer Description and value of

Describe any property or Date transfer was
Address

property transferred payments received or debts made

paid in exchange
Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 4
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 42 of 51
Debtor 1 CHRISTOPHER LEONARD THOMAS Case number (it known)

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called assef-protection devices.)

M No
0 Yes. Fill in the details.
Name of trust Description and value of the property transferred Date Transfer was

made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

 

 

 

HM No
O Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer

transferred :

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

M No

O Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M No
DO Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

Identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

M@ No

O Yes. Fill in the details.

Owner’s Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)

<gi'tee Give Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

@ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

 

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5 t

Software Copyright (c) 1996-2019 Best Case, LLC - waw.bestcase.com Best Case Bankruptcy
Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 43 of 51
Debtor1 CHRISTOPHER LEONARD THOMAS Case number (if known)

 

24. Has any governmental unit notified you that you may be liable or potentially liabie under or in violation of an environmental flaw?

No
O Yes. Fill in the details.

Name of site Governmental unit Environmental iaw, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

M No
O Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Inciude settlements and orders.

M@ No
O Yes. Fill in the details.

Case Titie Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

i<umane Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
O Amember of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
O An officer, director, or managing executive of a corporation
O An owner of at ieast 5% of the voting or equity securities of a corporation
No. None of the above applies. Go to Part 12.

C] Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial

institutions, creditors, or other parties.

M No
01 Yes. Fill in the details below.

Name Date Issued
Address
(Number, Street, City, State and ZIP Code)

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Software Copyright {c) 1996-2019 Best Case, LLC - www. bestcase.com

Best Case Bankruptcy

 

“Rae Ee ERRORS MOET HRN

 

page 6
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 44 of 51
Debtor 1 CHRISTOPHER LEONARD THOMAS Case number (if known)

 

GENRE sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 US.C. §§ 152, 1341, 1519, and 3571.

 

 

CHRISTOPHER LEONARD THOMAS Signature of Debtor 2
Signature of Debtor 1

Date September 20, 2019 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
BNno

0 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
ONo

@ ves. NameofPerson JANEE ALLEN _ Attach the Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Indlviduals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 45 of 51

Fill in this information to identify your case:

 

 

 

Debtor 1 CHRISTOPHER LEONARD THOMAS
First Name Middle Name Last Name |

Debtor 2 |
(Spouse if, filing) First Name Middle Name Last Name |
|

|

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

| Case number
| (if known) | C] Check if this is an
| amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsibie for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

GERRI List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is‘collateral What do you intend to do with the property that Did you claim the property
— : : : Secures a debt? as exempt on Schedule C?
Creditors HYUNDAI MOTOR FINANCE | | Surrender the property. Oo No
name: C1) Retain the property and redeem it.
_ O Retain the property and enter into a M Yes
Description of 2017 HYUNDAI SONATA 70,000 Reaffirmation Agreement.
property miles CJ Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: O No

Description of leased

Property: CO Yes

Lessor's name: O No

Description of leased

Property: O Yes

Lessor's name: DO No

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 
Case 19-16375-mkn Doc1

Debtor 1 CHRISTOPHER LEONARD THOMAS

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Entered 10/01/19 15:27:57 Page 46 of 51

Case number (if known)

 

CO Yes
C1 No
O Yes
[1 No
QO Yes
a)
O Yes

C1 No

CO) Yes

 

LEGER Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an unexpired lease.
A
xX
CHRISTO! LEONARD THOMAS
Signature of Debtor 1

Date September 20, 2019

 

Official Form 108

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Xx

 

Signature of Debtor 2

Date

 

Statement of Intention for Individuals Filing Under Chapter 7

page 2

Best Case Bankruptcy

 

 

 
Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 47 of 51

RUT MI Le det Le CML IANA Toll CCA e Check one box only as directed in this form and in Form

 

122A-1 Supp:

 

 

 

 

 

Debtor 1 CHRISTOPHER LEONARD THOMAS
Debtor 2 . :
(Spouse, i fiing) M1. There is no presumption of abuse
United States Bankruptcy Court forthe: District of Nevada O12. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Case number Calculation (Official Form 122A-2).
(known) EE

(C1 3. The Means Test does not apply now because of
| qualified military service but it could apply later.

 

QO Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12115

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

ae Calculate Your Current Monthly income

 

1. What is your marital and filing status? Check one only.
C] Not married. Fill out Column A, lines 2-11.
QO Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
Mi Married and your spouse is NOT filing with you. You and your spouse are:
C Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during

the 6 months, add the income for ail 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For.example, if both
spouses own the same renlal property, put the income from that property in one column only. if you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all $

 

payroll deductions). 2,097.50 $
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. 0.00 $

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not

 

 

 

 

 

 

 

filled in. Do not include payments you listed on line 3. 0.00 $
5. Net income from operating a business, profession, or farm
Debtor 1
Gross receipts (before all deductions) $0.00
Ordinary and necessary operating expenses $ (0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here > $ 0.00 $
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ (0.00
Ordinary and necessary operating expenses -$ 0.00
Net monthly income from rental or other real property = $ 0.00 Copy here > $ 0.00 $
7. Interest, dividends, and royalties $ 0.00 $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 48 of 51

 

 

 

Oebor1 CHRISTOPHER LEONARD THOMAS Case number (if known)
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

ce 0.00
For your spouse $

9. Pension or retirement income. Do not include any amount received that was a

benefit under the Social Security Act. $ 0.00 $
10. Income from ali other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act or payments

received as a victim of a war crime, a crime against humanity, or international or

domestic terrorism. If necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below.
$ 0.00 «$
$ 0.00
Total amounts from separate pages, if any. + $ 0.00 §$
11. Calculate your total current monthly income. Add lines 2 through 10 for
each column. Then add the total for Column A to the total for Column B. $ 2,097.50 +s $ 2,097.50
Total current monthly
income
fo Determine Whether the Means Test Applies to You
12. Calculate your current monthiy income for the year. Follow these steps:
12a. Copy your total current monthly income fromline 1400 Copy line 11 here=> $ 2,097.50
Multiply by 12 (the number of months in a year) x12
12b. The result is your annual income for this part of the form 12b.|$ 25,170.00

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.
Fill in the number of people in your househoid. [ o1 |

Fill in the median family income for your state and size of household. 13. 53,046.00

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy cierk’s office.

 

14. How do the iines compare?

14a. MH Line 12bis less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. (1 Line 12bis more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing here, | declare under penaity of perjury that the information on this statement and in any attachments is true and correct.

CHRISTOPHER LEONARD THOMAS

Signature of Debtor 1
Date September 20, 2019
MM/DD /YYYY
If you checked line 14a, do NOT fill out or file Form 122A-2.

 

 

 

 

If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-16375-mkn Doc1 Entered 10/01/19 15:27:57 Page 49 of 51

United States Bankruptcy Court
District of Nevada

Inre _CHRISTOPHER LEONARD THOMAS Case No.

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

CHRISTOPHER LEONARD THOMAS

Signature of Debtor

  

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 
Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 50 of 51

CHRISTOPHER LEONARD THOMAS
818 BEAR GULCH COURT
North Las Vegas, NV 89031

JANEE ALLEN
P.O. BOX 570422
Las Vegas, NV 89157

AARGON AGENCY INC
AARGON AGENCY INC

3025 W SAHARA AVE 89102
Las Vegas, NV 89102

AFNI, INC.

AFNI, INC.

P.O. BOX 3097
Bloomington, IL 61702

ARMADA COR

ARMADA

93 EASTMONT AVE #100

East Wenatchee, WA 98802

AZTEC AUTO SALES
3275 E SAHARA AVE
Las Vegas, NV 89104

BOX CANYON PRIMARY CARE
2647 BOX CANYON DR
Las Vegas, NV 89128

COX COMMUNICATIONS
COX COMMUNICATIONS
PO BOX 79175

Phoenix, AZ 85062

CREDIT ACCEPTANCE CORP
P.O. BOX 5070
Southfield, MI 48086-5070

DEPT OF ED/NAVIENT
DEPT OF ED/NAVIENT

P.O. BOX 9635

Wilkes Barre, PA 18773

DESERT RADIOLOGIST
DESERT RADIOLOGIST

PO BOX 3057
Indianapolis, IN 46206

HYUNDAI MOTOR FINANCE

HYUNDAI MOTOR FINANCE

10550 TALBERT AVE

Fountain Valley, CA 92708-6031

Homann et NN eH RB RCPSSE

 

 
 

Case 19-16375-mkn Doc1_ Entered 10/01/19 15:27:57 Page 51 of 51

PLUS FOUR INC
PLUS FOUR INC
P.O. BOX 95846
Las Vegas, NV 89193-5846

SECURITY CREDIT
SECURITY CREDIT i
2623 W OXFORD LOOP ‘
Oxford, MS 38655 '

TEMPOE LLC
1750 ELM STREET STE 1200
Manchester, NH 03104

UMC

UMC

1800 WEST CHARLESTON AVE
Las Vegas, NV 89102
